DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 05/25/2023.
Claims 1-20 are pending and are rejected.
Claims 1, 6-8, 13-15, and 20 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but the arguments are not found persuasive.  Applicants are arguing substance the following:
Arguments to claims 1, 8, and 15:
Jain does not teach “replacing the first container with a different container of one or more containers in a second application pod in a second geographic region different from the first geographic region”.
Response to the arguments of claims 1, 8, and 15:
Jain ([0017-19], fig. 1C) teaches that data sent to the container 1 in the fault zone 1 to be replaced with the replicate containers in the fault zone 2, wherein zone 1 and zone 2 are in difference locations within a cloud platform, as described in fig. 1C and paragraph 0015 the management node can deploy a container, of the one or more containers, and a replicate container, of the one or more replicate containers, on different fault zones (shown as deploying container 1 on a storage node in fault zone 1 and deploying replicate container 1 on a storage node in fault zone 2), wherein paragraph [0066] teaches that the replicate containers when added as a backup for the microservices application, are in different geographic location different than the existing containers.
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1, 8, and 15, the limitation “replacing the first container with a different container of one or more containers in a second application pod in a second geographic region different from the first geographic region” is not supported by Applicant’s specification.  Paragraph [0029] discloses that the first and the second application pods are located in different geographical regions.  Paragraph [0034] discloses that when container 108a failed, the container 108a may be taken out of server.  Traffic may be routed to container 108b until container 108a is fixed (or replaced with a new container) and placed back into service.  This paragraph indicates that the traffic may be routed to container 108b, which is located in a different geographic region 124B. However, there is no replacing the container in the geographic region 124B, as claimed.  Routing the traffic from the first container to a different1 container is not the same as replacing the first container with a different container. 
Dependent claims 2-7, 9-14, and 16-20 are also rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakkassery (US 10756990 B1) in view of Jain (US 20180270125 A1).
As to claim 1, Chakkassery teaches a method comprising:
monitoring, by a monitor sidecar container, a first application pod in a first geographic region of a network, the first application pod comprising one or more containers and the monitor sidecar container, each of the one or more containers hosting a service for traffic of the network, and the monitoring comprising periodically executing a first check of a plurality of checks on a first container of the one or more containers (col. 7, lines 29-30, fig. 1A, central monitoring system 110 interacts with one or more monitoring agents that are deployed within platforms 140 (monitor sidecar container); col. 7, lines 39-40, 52-53, monitoring agents may monitor the operation and/or resource usage of various nodes (one or more containers) within platforms 140 (first application pod in a first geographic region).  Each virtual or physical computing device of each platform 140 includes a monitoring agent (the application pod comprising one or more containers and the monitor sidecar container); col. 8, lines 28-31, application server 170B may process the request through execution of one or more microservices, virtual machines, or containers executing on application server 170B (each of the one or more containers hosting a service for traffic of the network);  col. 15, lines 28-31, central monitoring system 110 may adjust, improve, or optimize network traffic loads between layers of platform 140A based on occasional or periodic diagnostic (first check) communications between nodes within platform 140A);
determining, by the monitor sidecar container and based at least in part on the first check, that the first container is non-compliant (co. 14, lines 52-56, central monitoring system 110 correlates the monitored metrics and associated data with applications executing on web servers 160, and identifies an application that is causing or experiencing high utilization levels);
removing, based at least in part on the first container being non-compliant, the first container from service (col. 14, lines 63-67, if central monitoring system 110 determines that containers 175 within container layer 194 are experiencing low utilization levels, central monitoring system 110 may remove one or more containers 175 from container layer 194); and
Albasheirdoes not explicitly teach
replacing the first container with a different container of one or more containers in a second application pod in a second geographic region different from the first geographic region, the different container providing a same service as the first container.
Jain teaches
replacing the first container with a different container of one or more containers in a second application pod in a second geographic region different from the first geographic region, the different container providing a same service as the first container ([0008] a microservices application (application pod) can be hosted by one or more servers using one or more containers; [0019], fig. 1C, the management node can shut down container 1 to allow container 1 to be replaced with a different container that includes the version 2.0 code of the upgraded microservice.  As shown by reference number 150, because container 1 is shut down, traffic flow associated with the microservice can be sent from the host node to replicate container 1.  By deploying one or more replicate containers (e.g., that are included in the containers that collectively support the distributed file system), the management node can upgrade the microservices application in a manner that persists data while making the upgrade operation transparent to the client device (providing a same service as the first container), wherein [0015] the container 1 is located in fault zone 1 and the replicate container 1 is located in fault zone 2 (second geographic region different from the first geographic region)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the placing the repaired server into service, as taught by Jain.  One would be motivated to do so to reduce costs by eliminating a need for specialized hardware, and improves scalability and availability by providing persistent data and redundancy measures.	

As to claim 2, Chakkassery and Jain teach the method of claim 1, wherein Chakkassery further teaches
periodically executing the first check of the plurality of checks on the first container comprises periodically executing the first check on the first container at an execution frequency in a range of hourly, daily, every other day, every third day, weekly, bi-weekly, or monthly (col. 40, lines 15-19, In FIG. 41, user interface 401 includes a database operation histogram that shows the number of operations performed by a selected database during specific time windows. In some examples, the number of SQL queries for each consecutive ten-minute time window (hourly)).

As to claim 3, Chakkassery and Jain teach the method of claim 2, wherein Chakkassery further teaches
the first check is executed at a first execution frequency and a second check of the plurality of checks is execution at a second execution frequency different from the first execution frequency (col. 15, lines 51-56, central monitoring system 110 may determine, based on the information about the round-trip times, that the connection between load balancer 150 and web server 160A (first check) is experiencing a much higher RTT than the connection between load balancer 150 and web server 160B (second check)).
As to claim 6, Chakkassery and Jain teach the method of claim 1, wherein Chakkassery further teaches
the monitor sidecar container is configured to monitor all of the one or more containers in the application pod (col. 2, lines 59-62, monitoring of all the nodes, services, and applications is not only done independently, but is also performed by correlating the monitoring with other nodes, services, and applications).

As to claim 7, Chakkassery and Jain teach the method of claim 1, wherein Chakkassery further teaches:
the first application pod comprises multiple containers and multiple monitor sidecar containers (col. 7, lines 54-60, load balancer 150 includes monitoring agent 151, which is a module that monitors one or more aspects of load balancer 150. Similarly, monitoring agents 161 execute on web server 160A and web server 160B ("web servers 160") and monitor one or more aspects of web servers 160);
the monitor sidecar container is a first monitor sidecar container (col. 15, lines 5760, server 160A comprise monitoring agent 161A);
the first monitor sidecar container is configured to monitor a first container of the multiple containers (col. 15, lines 59-60 monitor one or more aspects of web servers 160); and
other monitor sidecar containers of the multiple monitor sidecar containers are configured to individually monitor corresponding containers of the multiple containers (col. 15, lines 60-62, Monitoring agents 171 execute on application servers 170 and monitor one or more aspects of application servers 170).

As to claim 8, Chakkassery teaches a non-transitory storage medium comprising instructions stored thereon, Chakkassery further teaches the instructions being executable by one or more processors to perform actions comprising:
implementing a monitor sidecar container within a first application pod in a first geographic region of a network (col. 7, lines 24-27, central monitoring system 110 performs functions relating monitoring, criticality assessment, and/or performance management for system 100);
monitoring, by the monitor sidecar container, the first application pod, the first application pod comprising one or more containers and the monitor sidecar container, each of the one or more containers hosting a service for traffic of the network, and the monitoring comprising periodically executing a first check of a plurality of checks on a first container of the one or more containers (col. 7, lines 29-30, fig. 1A, central monitoring system 110 interacts with one or more monitoring agents that are deployed within platforms 140 (monitor sidecar container); col. 7, lines 39-40, 52-53, monitoring agents may monitor the operation and/or resource usage of various nodes (one or more containers) within platforms 140 (application pod).  Each virtual or physical computing device of each platform 140 includes a monitoring agent (the application pod comprising one or more containers and the monitor sidecar container); col. 8, lines 28-31, application server 170B may process the request through execution of one or more microservices, virtual machines, or containers executing on application server 170B (each of the one or more containers hosting a service for traffic of the network);  col. 15, lines 28-31, central monitoring system 110 may adjust, improve, or optimize network traffic loads between layers of platform 140A based on occasional or periodic diagnostic first check) communications between nodes within platform 140A);
determining, by the monitor sidecar container and based at least in part on the first check, that the first container is non-compliant (co. 14, lines 52-56, central monitoring system 110 correlates the monitored metrics and associated data with applications executing on web servers 160, and identifies an application that is causing or experiencing high utilization levels);
removing, based at least in part on the first container being non-compliant, the first container from service (col. 14, lines 63-67, if central monitoring system 110 determines that containers 175 within container layer 194 are experiencing low utilization levels, central monitoring system 110 may remove one or more containers 175 from container layer 194);
Chakkassery does not explicitly teach
Albasheirdoes not explicitly teach
replacing the first container with a different container of one or more containers in a second application pod in a second geographic region different from the first geographic region, the different container providing a same service as the first container.
Jain teaches
replacing the first container with a different container of one or more containers in a second application pod in a second geographic region different from the first geographic region, the different container providing a same service as the first container ([0008] a microservices application (application pod) can be hosted by one or more servers using one or more containers; [0019], fig. 1C, the management node can shut down container 1 to allow container 1 to be replaced with a different container that includes the version 2.0 code of the upgraded microservice.  . As shown by reference number 150, because container 1 is shut down, traffic flow associated with the microservice can be sent from the host node to replicate container 1.  By deploying one or more replicate containers (e.g., that are included in the containers that collectively support the distributed file system), the management node can upgrade the microservices application in a manner that persists data while making the upgrade operation transparent to the client device (providing a same service as the first container), wherein [0015] the container 1 is located in fault zone 1 and the replicate container 1 is located in fault zone 2 (second geographic region different from the first geographic region)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the placing the repaired server into service, as taught by Jain.  One would be motivated to do so to reduce costs by eliminating a need for specialized hardware, and improves scalability and availability by providing persistent data and redundancy measures.

As to claim 9, Chakkassery and Jain teach the non-transitory storage medium of claim 8, wherein Chakkassery further teaches 
periodically executing the first check of the plurality of checks on the first container comprises periodically executing the first check on the first container at an execution frequency in a range of hourly, daily, every other day, every third day, weekly, bi-weekly, or monthly (col. 40, lines 15-19, In FIG. 41, user interface 401 includes a database operation histogram that shows the number of operations performed by a selected database during specific time windows. In some examples, the number of SQL queries for each consecutive ten-minute time window (hourly)). 

As to claim 10, Chakkassery and Jain teach the non-transitory storage medium of claim 9, wherein Chakkassery further teaches 
the first check is execution at a first execution frequency and a second check of the plurality of checks is executed at a second execution frequency different from the first execution frequency (col. 15, lines 51-56, central monitoring system 110 may determine, based on the information about the round-trip times, that the connection between load balancer 150 and web server 160A (first check) is experiencing a much higher RTT than the connection between load balancer 150 and web server 160B (second check)).

As to claim 13, Chakkassery and Jain teach the non-transitory storage medium of claim 8, wherein Chakkassery further teaches 
the monitor sidecar container is configured to monitor all of the one or more containers in the first application pod  (col. 2, lines 59-62, monitoring of all the nodes, services, and applications is not only done independently, but is also performed by correlating the monitoring with other nodes, services, and applications).

As to claim 14, Chakkassery and Jain teach the non-transitory storage medium of claim 8, wherein Chakkassery further teaches:
the first application pod comprises multiple containers and multiple monitor sidecar containers (col. 7, lines 54-60, load balancer 150 includes monitoring agent 151, which is a module that monitors one or more aspects of load balancer 150. Similarly, monitoring agents 161 execute on web server 160A and web server 160B ("web servers 160") and monitor one or more aspects of web servers 160);
the monitor sidecar container is a first monitor sidecar container (col. 15, lines 5760, server 160A comprise monitoring agent 161A);
the first monitor sidecar container is configured to monitor a first container of the multiple containers (col. 15, lines 59-60 monitor one or more aspects of web servers 160); and
other monitor sidecar containers of the multiple monitor sidecar containers are configured to individually monitor corresponding containers of the multiple containers (col. 15, lines 60-62, Monitoring agents 171 execute on application servers 170 and monitor one or more aspects of application servers 170).

As to claim 15, Chakkassery teaches an apparatus comprising:
one or more processors (fig. 2, processors 213); and
a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by the one or more processors to cause the processors to perform one or more actions comprising:
implementing a monitor sidecar container within a first application pod in a first geographic region of a network (col. 7, lines 24-27, central monitoring system 110 performs functions relating monitoring, criticality assessment, and/or performance management for system 100);
monitoring, by the monitor sidecar container, the first application pod, the first application pod comprising one or more containers and the monitor sidecar container, each of the one or more containers hosting a service for traffic of the network, and the monitoring comprising periodically executing a first check of a plurality of checks on a first container of the one or more containers (col. 7, lines 29-30, fig. 1A, central monitoring system 110 interacts with one or more monitoring agents that are deployed within platforms 140 (monitor sidecar container); col. 7, lines 39-40, 52-53, monitoring agents may monitor the operation and/or resource usage of various nodes (one or more containers) within platforms 140 (application pod).  Each virtual or physical computing device of each platform 140 includes a monitoring agent (the application pod comprising one or more containers and the monitor sidecar container); col. 8, lines 28-31, application server 170B may process the request through execution of one or more microservices, virtual machines, or containers executing on application server 170B (each of the one or more containers hosting a service for traffic of the network);  col. 15, lines 28-31, central monitoring system 110 may adjust, improve, or optimize network traffic loads between layers of platform 140A based on occasional or periodic diagnostic first check) communications between nodes within platform 140A);
determining, by the monitor sidecar container and based at least in part on the first check, that the first container is non-compliant (co. 14, lines 52-56, central monitoring system 110 correlates the monitored metrics and associated data with applications executing on web servers 160, and identifies an application that is causing or experiencing high utilization levels);
removing, based at least in part on the first container being non-compliant, the first container from service (col. 14, lines 63-67, if central monitoring system 110 determines that containers 175 within container layer 194 are experiencing low utilization levels, central monitoring system 110 may remove one or more containers 175 from container layer 194);
Chakkassery does not explicitly teach
Albasheirdoes not explicitly teach
replacing the first container with a different container of the one or more containers in the application pod, the different container providing a same service as the first container.
Jain teaches
replacing the first container with a different container of one or more containers in a second application pod in a second geographic region different from the first geographic region, the different container providing a same service as the first container ([0008] a microservices application (application pod) can be hosted by one or more servers using one or more containers; [0019], fig. 1C, the management node can shut down container 1 to allow container 1 to be replaced with a different container that includes the version 2.0 code of the upgraded microservice.  . As shown by reference number 150, because container 1 is shut down, traffic flow associated with the microservice can be sent from the host node to replicate container 1.  By deploying one or more replicate containers (e.g., that are included in the containers that collectively support the distributed file system), the management node can upgrade the microservices application in a manner that persists data while making the upgrade operation transparent to the client device (providing a same service as the first container), wherein [0015] the container 1 is located in fault zone 1 and the replicate container 1 is located in fault zone 2 (second geographic region different from the first geographic region)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the placing the repaired server into service, as taught by Jain.  One would be motivated to do so to reduce costs by eliminating a need for specialized hardware, and improves scalability and availability by providing persistent data and redundancy measures.

As to claim 16, Chakkassery and Jain teach the apparatus of claim 15, wherein Chakkassery further teaches 
periodically executing the first check of the plurality of checks on the first container comprises periodically executing the first check on the first container at an execution frequency in a range of hourly, daily, every other day, every third day, weekly, bi-weekly, or monthly (col. 40, lines 15-19, In FIG. 41, user interface 401 includes a database operation histogram that shows the number of operations performed by a selected database during specific time windows. In some examples, the number of SQL queries for each consecutive ten-minute time window (hourly)).

As to claim 17, Chakkassery and Jain teach the apparatus of claim 16, wherein Chakkassery further teaches 
the first check is executed at a first execution frequency and a second check of the plurality of checks is executed at a second execution frequency different from the first execution frequency (col. 15, lines 51-56, central monitoring system 110 may determine, based on the information about the round-trip times, that the connection between load balancer 150 and web server 160A (first check) is experiencing a much higher RTT than the connection between load balancer 150 and web server 160B (second check)).

As to claim 20, Chakkassery and Jain teach the apparatus of claim 15, wherein Chakkassery further teaches 
the monitor sidecar container is configured to monitor all of the one or more containers in the first application pod (col. 2, lines 59-62, monitoring of all the nodes, services, and applications is not only done independently, but is also performed by correlating the monitoring with other nodes, services, and applications).

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakkassery (US 10756990 B1) in view of Jain (US 20180270125 A1) and further in view of Findikli (US 20080081608 A1).
As to claim 4, Chakkassery and Jain teach the method of claim 3, Chakkassery does not explicitly teach:
storing the checks and corresponding execution frequencies in a central repository; and
retrieving, by the monitor sidecar container, the checks and corresponding execution frequencies from the central repository.
Findikli teaches
storing the checks and corresponding execution frequencies in a central repository ([0006] The controller collects and stores diagnostics data in a memory of the device that reflects the operation of the communication function); and
retrieving, by the monitor sidecar container, the checks and corresponding execution frequencies from the central repository ([0025] controller 24 may store the collected diagnostics data 38 in memory 26 for later retrieval).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data that collected by a device, as taught by Findikli.  One would be motivated to do so to periodically collect diagnostics data collected by device 10 with minimal inconvenience to the user.

As to claim 5, Chakkassery and Jain teach the method of claim 4, Chakkassery does not explicitly teach:
storing one or more new checks and one or more corresponding new execution frequencies in the central repository; and 
retrieving, by the monitor sidecar container, the one or more new checks and the one or more corresponding new execution frequencies from the central repository.
Findikli teaches
storing one or more new checks and one or more corresponding new execution frequencies in the central repository ([0025] device may be configured to collect and store diagnostics data for download to another NFC-capable device); and 
retrieving, by the monitor sidecar container, the one or more new checks and the one or more corresponding new execution frequencies from the central repository ([0025] controller may store the collected diagnostics data in memory for later retrieval and download via the NFC interface).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data that collected by a device, as taught by Findikli.  One would be motivated to do so to periodically collect diagnostics data collected by device 10 with minimal inconvenience to the use.

As to claim 11, Chakkassery and Jain teach the non-transitory storage medium of claim 10, Chakkassery does not explicitly teach wherein the actions further comprise:
storing the checks and corresponding execution frequencies in a central repository; and
retrieving, by the monitor sidecar container, the checks and corresponding execution frequencies from the central repository. 
Findikli teaches
storing the checks and corresponding execution frequencies in a central repository ([0006] The controller collects and stores diagnostics data in a memory of the device that reflects the operation of the communication function); and
retrieving, by the monitor sidecar container, the checks and corresponding execution frequencies from the central repository ([0025] controller 24 may store the collected diagnostics data 38 in memory 26 for later retrieval).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data that collected by a device, as taught by Findikli.  One would be motivated to do so to periodically collect diagnostics data collected by device 10 with minimal inconvenience to the user.

As to claim 12, Chakkassery and Jain teach the non-transitory storage medium of claim 11, Chakkassery does not explicitly teach wherein the actions further comprise:
storing one or more new checks and one or more corresponding new execution frequencies in the central repository; and
retrieving, by the monitor sidecar container, the one or more new checks and the one or more corresponding new execution frequencies from the central repository.
Findikli teaches
storing one or more new checks and one or more corresponding new execution frequencies in the central repository ([0025] device may be configured to collect and store diagnostics data for download to another NFC-capable device); and
retrieving, by the monitor sidecar container, the one or more new checks and the one or more corresponding new execution frequencies from the central repository ([0025] controller may store the collected diagnostics data in memory for later retrieval and download via the NFC interface).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data that collected by a device, as taught by Findikli.  One would be motivated to do so to periodically collect diagnostics data collected by device 10 with minimal inconvenience to the use.

As to claim 18, Chakkassery and Jain teach the apparatus of claim 17, Chakkassery does not explicitly teach wherein the actions further comprise:
storing the checks and corresponding execution frequencies in a central repository; and
retrieving, by the monitor sidecar container, the checks and corresponding execution frequencies from the central repository. 
Findikli teaches
storing the checks and corresponding execution frequencies in a central repository ([0006] The controller collects and stores diagnostics data in a memory of the device that reflects the operation of the communication function); and
retrieving, by the monitor sidecar container, the checks and corresponding execution frequencies from the central repository ([0025] controller 24 may store the collected diagnostics data 38 in memory 26 for later retrieval).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data that collected by a device, as taught by Findikli.  One would be motivated to do so to periodically collect diagnostics data collected by device 10 with minimal inconvenience to the user.

As to claim 19, Chakkassery and Jain teach the apparatus of claim 18, Chakkassery does not explicitly teach wherein the actions further comprise:
storing one or more new checks and one or more corresponding new execution frequencies in the central repository; and 
retrieving, by the monitor sidecar container, the one or more new checks and the one or more corresponding new execution frequencies from the central repository.
Findikli teaches
storing one or more new checks and one or more corresponding new execution frequencies in the central repository ([0025] device may be configured to collect and store diagnostics data for download to another NFC-capable device); and
retrieving, by the monitor sidecar container, the one or more new checks and the one or more corresponding new execution frequencies from the central repository ([0025] controller may store the collected diagnostics data in memory for later retrieval and download via the NFC interface).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Chakkassery disclosure, the multiple diagnostics data that collected by a device, as taught by Findikli.  One would be motivated to do so to periodically collect diagnostics data collected by device 10 with minimal inconvenience to the use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/               Primary Examiner, Art Unit 2456